LANDAU, J.,
concurring. I concur with the majority’s result. I write separately, however, because I believe that the defendant’s second claim is not reviewable, and we need proceed no further.
The defendant has a history of prior felony convictions. He therefore filed a motion asking the trial court to preclude the state during cross-examination from impeaching his credibility by offering evidence of his five felony convictions. The court denied the motion but limited the extent to which the state could use the prior convictions. The court would permit the state to name only two of the convictions, and the remainder would be referred to as unnamed felony convictions. The defendant asserts that, on the basis of the court’s ruling, he elected not to testify on his own behalf. On appeal, he claims that the court deprived him of his constitutional right to testify.
“It is the defendant’s burden to provide a record adequate to review any claim he seeks to raise on appeal. Practice Book § 61-10. When a defendant claims that a ruling of the trial court improperly restricted his freedom to choose whether to testify, a reviewing court can meaningfully gauge the validity of the claim only if the record shows what the substance of his testimony would have been.” State v. Hoffler, 55 Conn. App. 210, 213, 738 A.2d 1145, cert. denied, 251 Conn. 923, 742 A.2d 360 (1999). “[A] defendant must testify to preserve for review any claims of improper impeachment by a prior conviction. State v. Harrell, 199 Conn. 255, 265-66, 506 A.2d 1041 (1986).” State v. Hoffler, supra, 213.
Here, the defendant did not testify. His claim on appeal therefore cannot be reached because there is no record.
For this reason, I respectfully concur in the majority’s opinion.